VOYA LETTERHEAD LAW/PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM May 7, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk BY EDGARLINK Re: Voya Retirement Insurance and Annuity Company Prospectus Title: Voya Multi-Rate Annuity File No.: 333-203646 Rule 424(b)(3) Filing Ladies and Gentlemen: Submitted for filing pursuant to Rule 424(b)(3) under Securities Act of 1933, as amended (the “1933 Act”), is the Prospectus dated May 1, 2015 for Voya Retirement Insurance and Annuity Company. This filing contains non-material information that is not set forth in the Registration Statement on Form S-3, as filed with the Securities and Exchange Commission on April 27, 2015, and declared effective on May 1, 2015. If you have any questions regarding this submission, pleasecontact the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo
